DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 2-5 and 9-10 are moot because the claims were cancelled in the amendments filed on Jun. 9, 2021.
The objections to claims 5-6 and 12 for minor informalities are hereby withdrawn in view of the claim amendments filed on Jun. 9, 2021.
The rejection of Claims 7-8 and 11 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is hereby withdrawn in view of the amendments filed on Jun. 9, 2012.
The rejections of claims 1-4 and 12 under 35 U.S.C. 103 as being unpatentable over Vermeer et al. (EP 0947198; published: Oct. 6, 1999), as evidenced by Healthy Pets (Aspirin Powder by VEDCO; published online: May 9, 2016) and as Blackburn Distributions (Folic Acid Powder; copyright: 2021) are hereby withdrawn in view of the claim amendments filed on Jun. 9, 2012.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner’s Note: Claim 1 is directed to a “compound dosage” having only active ingredients (at least one of the Markush species in a particular dose and aspirin) and due to the closed-ended language (“consisting of”), the dosage form cannot include pharmaceutically inactive ingredients/excipients or anything else. In view of the loose powder disclosure in the specification, there is support for this amendment. However, it is noted that “compound dosage” forms such as capsules would not read on the instant claim because such would include excipients.
As indicated in the previous Office action, the closest prior art, Vermeer et al. (EP 0947198; published: Oct. 6, 1999; of record), teach a preparation comprising folic acid and acetylsalicylic acid (i.e., aspirin), or pharmaceutically acceptable salts or esters, or metabolites thereof, as active constituents and a pharmaceutically acceptable excipient (Abstract). Vermeer et al. do not teach wherein the dosage form does not include excipients, as required by the instant claims.
In view of the claim 1 interpretation (see Examiner’s note above), the prior art is free of any teaching or suggestion of a compound dosage consisting of one or more selected from folic acid, vitamin D, calcium, vitamin C, thiamine and riboflavin (in claimed amounts) in combination with aspirin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617